UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02527 DWS Money Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2013 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2013 Annual Report to Shareholders DWS Money Market Prime Series Contents 4 Letter to Shareholders 5 Portfolio Management Review 8 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Information About Your Fund's Expenses 37 Tax Information 38 Other Information 39 Summary of Management Fee Evaluation by Independent Fee Consultant 43 Board Members and Officers 48 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Strategy The fund seeks a high level of current income consistent with liquidity and the preservation of capital. In the last months of 2012, market turbulence spurred by uncertainty over European financial conditions was gradually calmed by the actions of the European Central Bank (ECB), as the ECB lowered its interest rate for bank reserves and the Bank's president stated that it would do "whatever it takes" to preserve the euro. In December 2012, the U.S. Federal Reserve Board (the Fed) altered its guidance regarding rate levels, stating that it would maintain short-term interest rates near zero until U.S. unemployment dropped below 6.5%, and as long as inflation levels did not exceed 2.5%. In the first quarter of 2013, the European situation remained relatively stable until a banking crisis in Cyprus reached the boiling point; the crisis was resolved after it was agreed that large uninsured depositors in Cyprus' banks would suffer substantial losses. Meanwhile, the U.S. economy was boosted by higher housing prices and steady, if unspectacular, employment gains. In late May 2013, equity and longer-term fixed-income investors were temporarily rattled by hints from the Fed that it could begin to taper its monthly asset purchases toward the end of this year. In the money market area, we have seen a continued supply/demand imbalance, including a significant reduction in the supply of Treasury money market securities due to the shrinking federal budget deficit. Positive Contributors to Fund Performance During the past 12 months ended July 31, 2013, we continued to hold a large percentage of portfolio assets in short-maturity instruments for yield, high-quality and liquidity purposes. We also maintained a conservative average maturity, with fund assets broadly diversified among a number of sectors, including banks, asset-backed commercial paper, corporate issues, and sovereign debt. In addition, we focused on favorable geographical areas for money market investment, such as Canada, Australia, Scandinavia, the United States and Japan. Negative Contributors to Fund Performance The types of securities invested in tended to have lower yields than issues carrying more risk. We preferred to be cautious during a time of market uncertainty. In the end this cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. Fund Performance (as of July 31, 2013) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. DWS Money Market Prime Series 7-Day Current Yield DWS Cash Investment Trust Class A % DWS Cash Investment Trust Class B % DWS Cash Investment Trust Class C % DWS Cash Investment Trust Class S % DWS Money Market Fund % Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolios over a 7-day period expressed as an annual percentage rate. For the most current yield information, visit our Web site at www.dws-investments.com. Outlook and Positioning We look for steady but somewhat limited growth for the U.S. economy over the remainder of this year. Within the money markets, we expect the current balance of tight supply and heavy demand to persist for the foreseeable future, and to put downward pressure on money market rates. "In the money market area, we have seen a continued supply/demand imbalance, including a significant reduction in the supply of Treasury money market securities due to the shrinking federal budget deficit." We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards. We continue to apply a careful approach to investing on behalf of the fund and to seek a competitive yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Asset-backed securities are secured by a specified pool of underlying assets (such as a loan or accounts receivable originated by banks). Commercial paper is an unsecured debt instrument that is issued by a corporation, typically for the purpose of financing inventories or other short-term liabilities. Sovereign debt is debt that is issued by a national government. Investment Portfolio as of July 31, 2013 Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 12.2% Banco del Estado de Chile, 0.27%, 11/14/2013 Bank of Nova Scotia, 0.27%, 12/11/2013 China Construction Bank Corp., 0.39%, 8/28/2013 DnB Bank ASA: 0.19%, 10/3/2013 0.2%, 11/15/2013 0.23%, 11/20/2013 DZ Bank AG: 0.19%, 10/1/2013 0.21%, 8/2/2013 Industrial & Commercial Bank of China: 0.4%, 8/9/2013 0.4%, 8/28/2013 0.4%, 9/6/2013 International Business Machines Corp., 1.25%, 5/12/2014 Kreditanstalt Fuer Wiederaufbau, 0.22%, 4/11/2014 Mitsubishi UFJ Trust & Banking Corp., 0.22%, 10/25/2013 Mizuho Corporate Bank Ltd.: 0.22%, 10/11/2013 0.23%, 9/9/2013 0.24%, 8/9/2013 Nordea Bank Finland PLC: 0.25%, 9/9/2013 0.25%, 1/6/2014 Norinchukin Bank: 0.23%, 10/11/2013 0.24%, 8/9/2013 Rabobank Nederland NV: 0.27%, 9/9/2013 0.405%, 1/8/2014 Sumitomo Mitsui Banking Corp., 0.24%, 8/23/2013 Svenska Handelsbanken AB, 0.255%, 9/26/2013 Total Certificates of Deposit and Bank Notes (Cost $209,567,320) Collateralized Mortgage Obligation 0.6% Resimac MBS Trust, "A1B", Series 2012-1, 0.475%*, 6/7/2014 (Cost $10,000,000) Commercial Paper 38.4% Issued at Discount** 35.2% ASB Finance Ltd., 0.25%, 12/17/2013 Barclays Bank PLC, 0.06%, 8/26/2013 Bedford Row Funding Corp.: 144A, 0.3%, 4/22/2014 144A, 0.39%, 10/21/2013 144A, 0.42%, 1/3/2014 Caisse Centrale Desjardins du Quebec: 0.15%, 8/23/2013 0.205%, 8/19/2013 Caisse d'Amortissement de la Dette Sociale, 0.27%, 8/6/2013 Caisse des Depots et Consignations: 144A, 0.21%, 10/17/2013 144A, 0.22%, 9/5/2013 144A, 0.25%, 12/3/2013 144A, 0.255%, 12/13/2013 144A, 0.26%, 9/27/2013 144A, 0.275%, 10/9/2013 Colgate-Palmolive Co., 0.05%, 8/6/2013 Collateralized Commercial Paper Co., LLC, 0.24%, 8/6/2013 Collateralized Commercial Paper II Co., LLC: 144A, 0.22%, 11/8/2013 144A, 0.225%, 9/16/2013 144A, 0.225%, 9/17/2013 144A, 0.225%, 10/3/2013 DBS Bank Ltd.: 144A, 0.25%, 9/12/2013 144A, 0.26%, 10/4/2013 Dexia Credit Local: 0.35%, 12/2/2013 0.35%, 12/3/2013 Erste Abwicklungsanstalt: 0.2%, 10/30/2013 0.24%, 8/1/2013 0.43%, 8/13/2013 General Electric Capital Corp.: 0.24%, 1/8/2014 0.24%, 1/14/2014 Gotham Funding Corp., 144A, 0.16%, 8/7/2013 Kells Funding LLC: 144A, 0.13%, 8/1/2013 144A, 0.17%, 8/27/2013 144A, 0.22%, 9/18/2013 144A, 0.25%, 9/17/2013 144A, 0.25%, 9/20/2013 144A, 0.25%, 10/3/2013 144A, 0.255%, 12/2/2013 144A, 0.26%, 8/15/2013 144A, 0.26%, 8/19/2013 144A, 0.26%, 8/27/2013 Kreditanstalt Fuer Wiederaufbau: 144A, 0.17%, 10/30/2013 144A, 0.19%, 8/20/2013 LMA Americas LLC, 144A, 0.2%, 8/29/2013 Macquarie Bank Ltd., 144A, 0.25%, 8/30/2013 Matchpoint Master Trust: 0.17%, 8/12/2013 0.17%, 8/19/2013 0.19%, 8/16/2013 Natixis U.S. Finance Co., LLC, 0.11%, 8/1/2013 Nederlandse Waterschapsbank NV, 0.2%, 10/7/2013 Nestle Finance International Ltd., 0.2%, 9/16/2013 Nissan Motor Acceptance Corp., 0.3%, 8/5/2013 Nordea North America, Inc.: 0.24%, 11/8/2013 0.255%, 1/14/2014 0.26%, 8/26/2013 Oversea-Chinese Banking Corp., Ltd., 0.17%, 8/1/2013 Scaldis Capital LLC, 0.199%, 8/12/2013 Skandinaviska Enskilda Banken AB, 0.235%, 10/3/2013 Standard Chartered Bank: 0.22%, 11/4/2013 0.24%, 11/18/2013 0.24%, 11/21/2013 Swedbank AB: 0.23%, 11/4/2013 0.23%, 11/5/2013 UOB Funding LLC, 0.25%, 8/26/2013 Victory Receivables Corp., 144A, 0.19%, 9/9/2013 Issued at Par* 3.2% ASB Finance Ltd., 144A, 0.403%, 9/4/2013 Atlantic Asset Securitization LLC: 144A, 0.216%, 2/11/2014 144A, 0.254%, 10/4/2013 Australia & New Zealand Banking Group Ltd., 144A, 0.3%, 12/6/2013 BNZ International Funding Ltd., 144A, 0.344%, 10/23/2013 Kells Funding LLC: 144A, 0.252%, 11/12/2013 144A, 0.291%, 10/21/2013 Westpac Banking Corp.: 144A, 0.285%, 9/3/2013 144A, 0.31%, 11/29/2013 Total Commercial Paper (Cost $662,802,281) Short-Term Notes* 10.1% Australia & New Zealand Banking Group Ltd., 144A, 0.326%, 5/12/2014 Bank of Nova Scotia: 0.21%, 8/9/2013 0.26%, 1/10/2014 0.404%, 7/24/2014 Canadian Imperial Bank of Commerce, 0.29%, 5/16/2014 Commonwealth Bank of Australia, 144A, 0.25%, 6/11/2014 JPMorgan Chase Bank NA, 0.346%, 4/22/2019 Kommunalbanken AS, 144A, 0.16%, 2/26/2014 National Australia Bank Ltd., 0.274%, 8/13/2013 Rabobank Nederland NV: 0.304%, 7/23/2014 0.31%, 5/8/2014 0.335%, 1/27/2014 144A, 0.484%, 8/16/2014 Royal Bank of Canada, 0.31%, 2/28/2014 Svensk Exportkredit AB, 144A, 0.18%, 6/17/2014 Wells Fargo Bank NA, 0.181%, 11/22/2013 Westpac Banking Corp.: 0.284%, 5/9/2014 0.31%, 11/15/2013 0.452%, 8/9/2013 Total Short-Term Notes (Cost $175,050,000) Government & Agency Obligations 11.0% Other Government Related (a) 1.6% European Investment Bank, 3.0%, 4/8/2014 International Bank for Reconstruction & Development, 0.116%**, 8/23/2013 U.S. Government Sponsored Agencies 6.6% Federal Farm Credit Bank, 0.22%*, 10/29/2014 Federal Home Loan Bank: 0.125%, 3/27/2014 0.17%*, 11/8/2013 0.18%, 3/7/2014 0.5%, 8/28/2013 Federal Home Loan Mortgage Corp.: 0.099%**, 12/20/2013 0.1%**, 12/17/2013 0.109%**, 11/19/2013 0.109%**, 1/22/2014 0.116%**, 8/26/2013 0.13%**, 8/13/2013 Federal National Mortgage Association: 0.119%**, 2/24/2014 0.146%**, 9/3/2013 0.147%**, 9/16/2013 U.S. Treasury Obligations 2.8% U.S. Treasury Bill, 0.177%**, 10/17/2013 U.S. Treasury Notes: 0.5%, 10/15/2013 0.5%, 11/15/2013 2.25%, 5/31/2014 4.0%, 2/15/2014 Total Government & Agency Obligations (Cost $189,809,240) Time Deposits 6.6% BNP Paribas, 0.06%, 8/1/2013 Citibank NA, 0.09%, 8/1/2013 Credit Agricole Corporate & Investment Bank, 0.1%, 8/1/2013 National Australia Bank Ltd., 0.06%, 8/1/2013 Total Time Deposits (Cost $113,500,000) Municipal Bonds and Notes 5.6% St. Joseph County, IN: 0.16%, 8/20/2013 0.18%, 9/16/2013 Texas, JPMorgan Chase Putters/Drivers Trust, Various States, Series 4264, 144A, 0.06%***, 8/30/2013, LIQ: JPMorgan Chase Bank NA Texas, State Transportation Revenue, 2.5%, 8/30/2013 Total Municipal Bonds and Notes (Cost $96,523,777) Repurchase Agreements 15.5% Barclays Capital, 0.07%, dated 7/31/2013, to be repurchased at $35,000,068 on 8/1/2013 (b) Citigroup Global Markets, Inc., 0.06%, dated 7/31/2013, to be repurchased at $20,000,233 on 8/7/2013 (c) JPMorgan Securities, Inc., 0.08%, dated 7/31/2013, to be repurchased at $9,000,020 on 8/1/2013 (d) JPMorgan Securities, Inc., 0.4%, dated 3/18/2013, to be repurchased at $25,101,389 on 3/18/2014 (e) Merrill Lynch & Co., Inc., 0.04%, dated 7/26/2013, to be repurchased at $70,000,544 on 8/2/2013 (f) Merrill Lynch & Co., Inc., 0.06%, dated 7/31/2013, to be repurchased at $10,571,238 on 8/1/2013 (g) Merrill Lynch & Co., Inc., 0.17%, dated 3/1/2013, to be repurchased at $20,017,567 on 9/3/2013 (h) Morgan Stanley & Co., Inc., 0.08%, dated 7/31/2013, to be repurchased at $15,000,033 on 8/1/2013 (i) The Toronto-Dominion Bank, 0.05%, dated 7/31/2013, to be repurchased at $50,000,486 on 8/7/2013 (j) The Toronto-Dominion Bank, 0.12%, dated 7/31/2013, to be repurchased at $12,000,040 on 8/1/2013 (k) Total Repurchase Agreements (Cost $266,571,220) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,723,823,838)† Other Assets and Liabilities, Net ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of July 31, 2013. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of July 31, 2013. † The cost for federal income tax purposes was $1,723,823,838. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) Collateralized by $35,744,700 U.S. Treasury Bill, maturing on 7/31/2015 with a value of $35,700,019. (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 1.291-5.5 11/15/2036- 3/15/2039 Federal Home Loan Mortgage Corp. — Interest Only 2.5-6.309 1/15/2028- 6/15/2042 Federal National Mortgage Association 11/25/2042 Federal National Mortgage Association — Interest Only 4.0-7.51 1/25/2031- 6/25/2043 Government National Mortgage Association 0.75-20.503 1/20/2038- 11/16/2045 Government National Mortgage Association — Interest Only 6.008-6.508 6/20/2035- 11/20/2042 Government National Mortgage Association — Principal Only Zero Coupon 4/20/2040 Total Collateral Value (d) Collateralized by $46,315,910 Federal National Mortgage Association — Interest Only, with the various coupon rates from 4.0-5.0%, with various maturity dates of 2/25/2040-6/25/2043 with a value of $9,180,059. (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Denali Capital CLO V Ltd. 9/8/2019 Irwin Whole Loan Home Equity Trust 12/25/2029 Master Asset Backed Securities Trust 5/25/2037 Santander Drive Auto Receivables Trust 3/15/2017 Soundview Home Loan Trust 2/25/2038 Total Collateral Value (f) Collateralized by $65,714,200 U.S. Treasury Inflation-Indexed Note, 0.125%, maturing on 4/15/2016 with a value of $71,400,027. (g) Collateralized by $11,025,600 U.S. Treasury Note, 0.75%, maturing on 3/31/2018 with a value of $10,782,695. (h) Collateralized by $16,013,600 U.S. Treasury Bond, 5.25%, maturing on 2/15/2029 with a value of $20,400,023. (i) Collateralized by $14,780,317 Federal National Mortgage Association, with the various coupon rates from 2.5-5.5%, with various maturity dates of 10/1/2023-7/1/2043 with a value of $15,300,000. (j) Collateralized by $51,926,200 U.S. Treasury Note, 0.625%, maturing on 9/30/2017 with a value of $51,000,010. (k) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Canadian Imperial Bank of Commerce 9/19/2014 Cardinal Health, Inc. 3/15/2018 Coca-Cola Co. 3/15/2014 Deutsche Bank AG 3/30/2015 GE Capital Trust I 11/15/2067 General Electric Capital Corp. 5/11/2016 Hydro-Quebec 4/1/2016 Lorillard Tobacco Co. 6/23/2019 Macquarie Bank Ltd. 7/27/2015 Qwest Corp. 11/10/2026 Royal Bank of Canada 4/14/2015 Shell International Finance BV 3/21/2014 Verizon Communications, Inc. 4/1/2037 Westpac Banking Corp. 12/15/2017 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIQ: Liquidity Facility Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of July 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (l) $
